Hall, Justice:
Plaintiff challenges the May 5, 1977, 564 P.2d 303; opinion of this court by petition for rehearing.
A careful consideration of the points raised by the petition finds them to be without merit with one exception. The court did overlook the second award of costs by the United States Supreme Court in the amount of $100.00. Consequently, the prior opinion is amended to include the oversight and the total cost award is now $537.38.
We also adopt the concurring opinion and comments of Justice Crockett in the said May 5, 1977, opinion as part of the main opinion.
Except as so amended, the opinion stands and the petition for rehearing is denied.
ELLETT, C. J., and CROCKETT, J., concur.